             Case 2:18-cr-00164-MCE Document 264 Filed 08/31/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-00164-MCE
12                               Plaintiff,            STIPULATION AND ORDER REGARDING
                                                       BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                       COMPASSIONATE RELEASE
14   KELLY DUANE HUGHES,
15                               Defendant.
16

17

18                                                 STIPULATION
19          1.     Defendant Kelly Hughes filed a motion for reduction in sentence and compassionate
20 release on August 18, 2020. Docket No. 257. The government’s response was due by August 25, 2020,

21 and any reply due September 1, 2020. Docket No. 259. Government counsel requests additional time to

22 obtain records and draft the response brief.

23          2.     Counsel for the defendant does not oppose this request.
24 ///

25 ///

26 ///

27 ///

28 ///



30
              Case 2:18-cr-00164-MCE Document 264 Filed 08/31/20 Page 2 of 2



 1          3. Accordingly, by this stipulation, the parties now request that:

 2                  a)     The government’s opposition or response to defendant’s motion, Docket No. 257,

 3 be due on August 31, 2020; and

 4                  b)     The defense reply, if any, will be due on September 9, 2020.

 5          IT IS SO STIPULATED.

 6
                                                          McGREGOR W. SCOTT
 7                                                        United States Attorney
 8    Dated: August 26, 2020
                                                          /s/ James R. Conolly
 9                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
10

11
      Dated: August 26, 2020                              /s/ Michael Long
12                                                        MICHAEL LONG
                                                          Counsel for Defendant
13

14

15
                                                     ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the proposed
17
     revised briefing schedule as follows:
18
                    a)     The government’s opposition or response to defendant’s motion, Docket No. 257,
19
     is due on August 31, 2020;
20
                    b)     The defense reply, if any, will be due on September 9, 2020.
21
            IT IS SO ORDERED.
22

23 Dated: August 28, 2020

24

25

26

27

28



30
